Citation Nr: 0617027	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  98-19 720A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that denied the veteran's application to 
reopen a previously denied claim for service connection for a 
low back disability and denied his claim for service 
connection for PTSD.  In January 2006, the veteran relocated 
to Florida, and his claims folder was subsequently 
transferred to the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a December 1992 rating decision; the 
veteran did not appeal that decision.

2.  Evidence received since the December 1992 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's current low back disability (low back 
strain with mild degenerative changes) first manifested many 
years after service, and is unrelated to any incident of 
service, including an episode of acute back strain sustained 
during a period of active duty for training.

4.  The veteran does not have a current diagnosis of PTSD, 
nor has any PTSD been related to his active service.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(1997).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

4.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in December 1992, the RO denied the 
veteran's claim for service connection for a low back 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
December 1992 decision became final because the appellant did 
not file a timely appeal.

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
June 1997.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (1997).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claim to reopen was received 
before that date.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001); 38 C.F.R. § 3.156(a) (2005).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA records, and the veteran's statements.  The 
Board found that there was no evidence of a current low back 
disability, and the claim was denied.  

After the denial of his claim for service connection for a 
back disability, the veteran sought to reopen the claim in 
June 1997.  The Board finds that the evidence received since 
the last final decision bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Among the newly received evidence is an October 2003 report 
of VA examination in which the veteran is diagnosed with low 
back strain with mild degenerative changes.  The Board finds 
this evidence to be both new and material because it 
establishes a current diagnosis of a low back condition.  
This evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Thus, the claim for service connection is reopened.  
This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Also, the 
appellant has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
appellant had adequate notice of the applicable regulations, 
he would not be prejudiced by the Board's review of the 
merits of the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran asserts that he is entitled to service connection 
for both a low back disability and PTSD.  These claims will 
be examined in turn.

1.  Low Back Disability

The veteran's service medical records reflect that the 
veteran injured his back during a period of active duty for 
training in June 1985.  He was treated for low back strain 
and placed on a limited profile for 11 days.  Subsequent 
service medical records are negative for any further 
treatment for low back pain.  As the veteran did not receive 
any additional treatment for back pain during the active duty 
for training, the Board finds that the weight of the evidence 
does not establish chronicity in this case.  38 C.F.R. § 
3.303 (2005).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of a low back condition is dated in 
July 1998, many years after the veteran's last period of 
active duty for training and after the June 1985 treatment 
during active duty for training.  In July 1998, the veteran 
complained of a history of having had low back pain for 
several years.  On physical examination, the L4-S1 area was 
tender to palpation.  The assessment was chronic low back 
pain.  X-ray examination, however, revealed no abnormalities, 
and no impression was given.  Treatment records dated from 
July 1998 to June 2005 show periodic complaints of low back 
pain.  At no time did any treating physician relate the 
veteran's back pain to his active service.

In October 2003, the veteran underwent examination of his 
spine.  He reported having injured his back while in a 
military bus.  He reported to sick call, where he received 
conservative treatment.  Over the years he received 
occasional treatment for low back pain, which he currently 
rated as moderate.  Examination of the back revealed a normal 
posture, and no muscle spasm, but he did have generalized 
tenderness.  Sensory, and motor examinations were normal, as 
were reflexes in the lower extremities.  X-ray examination 
revealed no abnormalities other than mild degenerative 
changes.  The impression was low back strain with mild 
degenerative changes.  The pain was considered to be fairly 
well-localized, with unclear etiology.  The examiner stated 
that the veteran's present problems were mild in nature, and 
that he therefore did not believe that they were related to 
the 1985 injury.  The examiner believed that if the 1985 
injury had been the cause of his current problems, the 
veteran's X-ray examination would show significant 
degenerative changes, due to the amount of time that had 
passed since the date of the injury.  Currently, the changes 
shown were mild, and therefore were likely to be due to more 
recent injury.

Here, the first post-service clinical evidence related to the 
veteran's current low back condition is dated in July 1998, 
more than 10 years after his last period of active duty for 
training.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's low back 
condition.  Indeed, there is only negative evidence against 
this claim.  The October 2003 examiner found that there was 
no relationship between the veteran's current low back 
condition and his service, given the mild nature of the 
veteran's current condition and length of time that had 
passed between the in-service injury, suggesting that the 
onset of the veteran's current condition was more recent than 
the in-service injury.  The Board finds this opinion to be 
probative, as the examiner conducted a thorough examination 
of the veteran and reviewed the veteran's entire claims 
folder in conjunction with rendering this opinion.

The Board has considered the veteran's assertions that his 
current low back condition is related to his service.  
However, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The veteran claims that while serving in Germany, he was 
exposed to non-combat stressors that support a PTSD 
diagnosis.  

As an initial matter, the Board notes that in this case, 
aside from the discharge record, the veteran's service 
personnel records and service medical records are not 
available and are presumed to have been destroyed in a fire 
in 1973.  When a veteran's records have been destroyed, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  In this regard, VA requested records 
from alternative sources but received a response that no 
other records existed, and any further attempts at location 
would be futile.  Treatment records associated with the 
veteran's service in the National Guard, however, are of 
record, and have been reviewed.

The veteran's report of discharge lists his military 
occupational specialty as Indirect Fire Infantryman, and 
shows that he received the Overseas Service Ribbon, an award 
that indicates service overseas, but does not denote combat.  
His available service medical records are negative for 
evidence of any psychiatric disability during service.

In support of his claim, the veteran submitted statements 
regarding numerous stressors which he believed supported a 
diagnosis of PTSD.  The majority of these stressors, however, 
occurred prior to the veteran's entry into active service.  
In-service stressors included being harassed and demeaned by 
his superiors, and the self-inflicted death of a fellow 
serviceman with whom he was friendly.  The veteran stated 
while he was not present when the suicide occurred, he had 
had to clean up the location in which his friend killed 
himself, and that this was traumatic for him.  None of the 
reported stressors have been confirmed.

Even if all the claimed stressors were verified, the Board 
finds that the medical evidence does not support a diagnosis 
of PTSD and service connection is, therefore, not warranted.  
The veteran's available service medical records are negative 
for evidence of any psychiatric disability during service.  
Further, there is no post service treatment for or diagnosis 
of PTSD.

VA records dated from November 1990 to June 2005 show that 
the veteran has been treated, on both an inpatient and 
outpatient basis, for psychiatric disorders including 
depression, schizoaffective disorder, and bipolar disorder, 
and that he has received treatment for polysubstance abuse.  
Records dated in January 1998, which do not diagnose the 
veteran with PTSD, show that the veteran reported a history 
of having been treated for PTSD in the early 1990s, but this 
is not borne out by the evidence of record.  Regardless, the 
veteran's current psychiatric diagnoses include polysubstance 
dependence and bipolar disorder.  He does not have a current 
diagnosis of PTSD.

Because there is no competent diagnosis of PTSD in the claims 
file, the claim must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board has considered the veteran's 
assertions, but, as a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter, such as whether he 
in fact suffers from service-related PTSD.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and June 
2005; rating decisions in September 1998 and June 2000; 
statements of the case in December 1998 and July 1999; and 
supplemental statements of the case in October 2000, July 
2004, November 2004, and January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for a low back 
disability.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.





ORDER

The claim for service connection for a back disability is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a low back disability is denied.

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


